DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 8 recites “wherein the server module is configured”, but parent claim 7 recites “wherein the remote server module is configured”; it is not clear whether said server module is the same remote server module of the parent claim, or if said server module is another module.  Dependent claims 9-13 are rejected for being dependent on rejected parent claim 8 and for failing to correct the deficiencies of parent claim 8.  Examiner is treating said module as the same as the remote server module for the purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malatesha et al. (US 2018/0007097, hereinafter Malatesha) in view of Kardashov (US 2015/0358573).

Regarding claim 1, Malatesha teaches a system for optimizing bandwidth during an online meeting (the collaboration manager 125 is able to reduce the amount of network bandwidth used between participant client devices and the collaboration manager 125 during the electronic meeting – Malatesha ¶0039), the system comprising: 
a plurality of data processing systems [105 and 115 – Malatesha FIG. 1], wherein each of the plurality of data processing systems is associated with a user [participant – Malatesha FIG. 1] and comprises a hardware processor [704 – Malatesha FIG. 7], and a memory comprising a digital client [110 – Malatesha FIG. 6] and a digital client display interface [605 – Malatesha FIG. 6], wherein the hardware processor causes the digital client to publish an audio-visual stream comprising a video component and an audio component from the corresponding data processing system; 
a first data processing system [105 – Malatesha FIG. 1; see above], among the plurality of data processing systems, comprising a first hardware processor, a first digital client and a first digital client display interface, wherein the first data processing system is configured to: 

play, in the first digital client display interface, an audio-visual stream from each of the number of data processing systems as instructed by the first user [Malatesha FIG. 6 shows meeting windows 610, 615, 620 on the same display 605; Malatesha ¶0031 teaches setting control and view roles for said meeting windows on the first computing device], 
Malatesha does not teach receive an instruction to optimize the bandwidth, from a first user associated with the first data processing system, by limiting the number of data processing systems from which an audio-visual stream is to be played in the first digital client display interface to a first number of data processing systems, or wherein the data processing systems from which the audio-visual stream is played is selected based on an audio parameter of the audio-visual stream of the data processing systems.  Malatesha teaches reducing the amount of network bandwidth used between participant client devices and the collaboration manager during the electronic meeting (Malatesha ¶0039), but not that this is done by a user instruction to limit the number of data processing systems from which an audio-visual stream is to be played as claimed.  Malatesha is also silent regarding selecting data processing systems based on an audio parameter.
Kardashov, however, in the same field of endeavor, teaches dynamic data management for a system having one or more cameras (Kardashov Abstract) where in response to detecting a change in the available bandwidth, a user may be provided with options for updating the data management settings, including a reduced number of video channels (Kardashov ¶0088).  Furthermore, Kardashov teaches adjusting the amount, quality, or other properties or parameters of the data stream based on testing operations (Kardashov ¶0038), and that the data management settings include services that can be offered together with video data to be transferred (Kardashov ¶0039); audio data (Kardashov ¶0045) that is related to the video data reads on such a service.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Malatesha to comprise the user instruction limitation and data processing system selection limitation as claimed, in order to provide an improved system for data management that can respond to changes in the available bandwidth (Kardashov ¶¶0004-0005).

Regarding claim 2, Malatesha and Kardashov teach wherein the first data processing system is configured to stop publishing a video component of an audio-visual stream from the first data processing system upon receiving the instruction to optimize the bandwidth, thereby saving the uplink bandwidth [The table in Malatesha ¶0099 includes the “Mute Meeting <Video>” command for the host].

Regarding claim 3, Malatesha and Kardashov teach wherein each of the plurality of data processing systems comprises a camera and a microphone, wherein the video component and the audio component of the audio-visual stream published from each of the plurality of data processing systems is obtained from a camera and a microphone respectively of the corresponding data processing system (participant client device 105 and… 115 may represent such electronic devices such as…a smart phone – Malatesha ¶0034; it is well-known that smart phones may comprise a camera and a microphone for capturing video and audio for online meetings, such as FaceTime on an iPhone).

Regarding claim 5, Malatesha and Kardashov teach further comprising a remote server module, wherein, each of the data processing systems is connected to the remote server module; and the remote server module coordinates streaming of the audio-visual streams between each of the data processing systems [Malatesha FIG. 1 shows that electronic meeting services system 130 is separate from the other systems].

Regarding claim 6, Malatesha and Kardashov teach wherein, the hardware processor of each of the data processing systems causes the digital client to create a publishing data channel for publishing the audio-visual stream published by the digital client, wherein each of the publishing data channels comprises a video track and an audio track for publishing the audio- visual stream; and the hardware processor of each of the data processing systems causes the digital client to create a receiving data channel for each of the streams shared by the digital client of other data processing systems, wherein each of the receiving data channels comprises a video track and an audio track for receiving the audio-visual stream [Malatesha ¶0005 teaches “streaming” audio and video content to users, and Malatesha ¶0031 teaches a first and second computing device sharing content to each other, so each computing device is “publishing” and “receiving” audio-visual streams as claimed].

Regarding claim 7, Malatesha and Kardashov teach wherein the remote server module is configured to: receive the audio-visual stream from each of the data processing systems via corresponding publishing channels; and route the received audio-visual streams between the data processing systems (the meeting service 136 may… providing audio and video data from the electronic meeting – Malatesha ¶0044; Malatesha ¶100 shows where the audio and video data for the meeting can come from the participant client devices and can be controlled by participant client device 105 as the meeting host).

Regarding claim 14, Malatesha and Kardashov teach wherein the first data processing is configured to receive an instruction from the first user to manually stop receiving an audio component or a video component of an audio-visual stream published from a particular data processing system (if the participation client device 105 mutes all participants then the collaboration client 110 would send a mute all request to the collaboration manager 125, which would authenticate the request and then send the mute command to each of the other participant client devices – Malatesha ¶0100).

Regarding claim 15, Malatesha and Kardashov teach wherein the digital client of each of the plurality of data processing systems is configured to share at least a screen with other data processing systems [Malatesha FIG. 6 shows meeting windows 610, 615, 620 all being shared on the same display 605].

Regarding claim 16, Malatesha and Kardashov teach wherein, the hardware processor of each of the data processing systems causes the digital client of the data processing system to display in the digital client display interface, visual content of the screens shared by other data processing systems in individual display windows [Malatesha FIG. 6 shows meeting windows 610, 615, 620 all being shared on the same display 605; Malatesha ¶0035 describes said meeting windows as displaying data such as PowerPoint presentations, online chat, etc., which are examples of visual content].

Regarding claim 17, Malatesha and Kardashov teach wherein the hardware processor of each of the data processing systems causes the digital client to, based on an input received from the user, change the size of the individual display windows, of the digital client display interface, simultaneously to equally sized larger or smaller sized windows [Malatesha ¶¶0059, 0060 teach the use of Microsoft Windows applications, such as Word, Excel, etc.; the well-known Microsoft Windows “cascade windows”, “show windows stacked”, “show windows side by side” commands change the size of the individual display windows as claimed].

Regarding claim 18, Malatesha and Kardashov teach wherein the hardware processor of each of the data processing systems causes the digital client to, based on an input received from the user, change the size of one of the individual display windows of the digital client display interface [Malatesha ¶¶0059, 0060 teach the use of Microsoft Windows applications, such as Word, Excel, etc.; the well-known Microsoft Windows corner-dragging command to change the size of an individual display window reads on the limitation as claimed].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Malatesha in view of Kardashov as applied to claim 1 above, and further in view of Nimri et al. (US 2011/0187814, hereinafter Nimri).

Regarding claim 4, Malatesha and Kardashov do not teach wherein the first data processing system is configured to: receive an input from the first user to assign a priority to a data processing system, among the plurality of data processing systems, wherein an audio- visual stream published from the data processing system which is assigned a priority is played on the first digital client display interface, wherein the number of data processing systems including the data processing system which is assigned a priority, from which the audio-visual streams are played on the first digital display interface is equal to the first number of data processing systems as instructed by the first user.  Malatesha and Kardashov are both silent regarding setting specific systems and/or streams as priorities.
Nimri, however, in the same field of endeavor, teaches a videoconferencing system (Nimri ¶0011) that designates one endpoint as a priority endpoint and the rest as non-priority endpoints (Nimri ¶0015) and ensures that the priority endpoint is not muted or reduced while muting or reducing the non-priority endpoints as needed (Nimri ¶¶0020-0024).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Malatesha and Kardashov to comprise the priority limitation as claimed, in order to reduce confusion among participants by eliminating or reducing audio from sites that are not presenting at a current time during a conference (Nimri ¶0002).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,444,839. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are merely broader versions of the claims of the patent and share the same limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441